Citation Nr: 1810157	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-47 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an extra-schedular rating for hypertension, currently rated at 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability, due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1990 to October 1994.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  

The Veteran testified before the Board at a videoconference hearing in September 2014.  A transcript of the hearing is of record.  The Veteran was notified in January 2017 that the Veterans Law Judge (VLJ) who conducted the hearing had since left the Board.  The Veteran was offered the opportunity for another hearing, which he declined via written response. 

In the December 2014 Board decision, the claim of entitlement to an initial rating in excess of 10 percent for hypertension was denied.  The Board also determined that the Veteran was not entitled to an extra-schedular rating with respect to hypertension.  

The Veteran appealed the denial of referral for consideration of an extra-schedular rating under the provisions of 38 C.F.R. §3.321(b)(1).  In June 2015, the parties agreed to a Joint Motion for Partial Remand (JMPR) which vacated and remanded in part, the Board's decision denying referral for an extra-schedular rating for hypertension under 38 C.F.R. § 3.321(b)(1).  The Court of Veterans Claims (CAVC) granted the joint motion in a June 2015 Order.  The Order noted that the Veteran waived his appeal of the Board's denial of a schedular rating higher than 10 percent for hypertension.  Given such, that part of the decision is final and is not before the Board.

This matter was previously remanded by the Board in September 2015 for further development and to obtain outstanding treatment records as well as a VA examination with respect to the Veteran's hypertension.  

The issue of an extra-schedular evaluation was referred to the Director of Compensation Service for administrative review.  A decision was entered in May 2016 wherein, entitlement to an extra-schedular evaluation for service-connected hypertension for any period was not established.   

This matter was again remanded in May 2017 for an addendum medical opinion with respect to the Veteran's hypertension and related disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

The Veteran's hypertension is presently rated at 10 percent.  The Veteran asserts that he should be afforded an extra-schedular rating based on his symptoms and residual side effects of hypertension, to include as due to his hypertension medications, that have not been contemplated in the rating criteria for hypertension.  

This matter was remanded by the Board in May 2017 in order to provide a more comprehensive examination and an addendum opinion to the January 2016 VA opinion as to the issue of extra schedular consideration.  In January 2016, the VA examiner opined that the Veteran's tiredness and dizziness were not related to his hypertension, but she also concluded that the Veteran's hypertension impacted his ability to work.  The Board noted that the VA examiner's statement were contradictory as the VA examiner concluded that the Veteran's tiredness and dizziness were not related to the Veteran's hypertension.  But also concluded that the Veteran's hypertension impacts his ability to work.  As a basis for this opinion, the VA examiner points to the Veteran's reported symptoms of fatigue and dizziness.  As the opinion was contradictory, the matter was remanded for clarification. 

Based on the Board's request for clarification, a June 2017 addendum opinion was provided.  The VA examiner opined that it is less likely than not that the Veteran's reported symptoms of dizziness or fatigue are associated with his hypertension.  As the basis for this opinion, the VA examiner noted that the record was silent for complaints of dizziness or fatigue.  Thus, it appears the VA examiner failed to consider the Veteran's lay reports of dizziness or fatigue.  

Specifically, the Board notes that the same examiner in the January 2016 VA medical opinion, opined that in regards to symptoms related to the Veteran's hypertension, the Veteran states he cannot do physical work like repetitive lifting or heavy lifting due to dizzy spells and concerns it will raise his blood pressure.  Additionally, the VA examiner noted that the Veteran reported that he has dizzy spells when his blood pressure is high.  Thus, the record shows that the Veteran did in-fact complain of the very symptoms she refers to, which he attributes to his hypertension.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (A medical opinion based on an inaccurate factual premise has no probative value).

Second, the examiner failed to consider whether or not any of the Veteran's hypertension related medicine could cause his residual symptoms, such as dizziness and fatigue as listed.  The examiner indicated that the Veteran's medication for hypertension included: chlorthalidone, metroprolol, lisinopril, and amlodipine.  The examiner noted that the side effects of these medications include hypotension (low blood pressure), dizziness, and fatigue with the most common side effect noted to be hypotension and dizziness with incidence up to 27 percent.  See January 2016 VA Hypertension Disabilities Benefit Questionnaire (DBQ).  Additionally, the examiner noted that the Veteran did have episodes of fatigue and tiredness noted in his chart in 2008 which improved with control.  

Despite the fact the Veteran has been prescribed medication in which the examiner referred to as possibly causing side effects, the examiner nevertheless concluded that the Veteran's present complaints of dizziness and tiredness were not due to hypertension.  There is no rational or basis for the opinion, which appears merely speculative.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that conclusory, contradictory, or incomplete analysis is not adequate).  The examiner does not consider the Veteran's present condition with respect to possible side effects from medication, which he has been taking for some time.  Her opinion appears to rely on his past medical record, and as such is merely conclusory.

Given the contradictory and inaccurate nature of the opinions provided by the VA examiner, the Board finds that another opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.

TDIU

Additionally, as to the TDIU claim, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the increased rating claim on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

As an aside, VA has requested that the appellant submit VA Form 21-8940 to help substantiate his TDIU claim.  At the time of this remand, this form has not been submitted by the Veteran.  Given that this claim is being remanded, VA will attempt once again to secure this form, and explain to the Veteran that the duty to assist "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it."  See  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all of the available medical treatment records since October 2016.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified if the AOJ is unable to obtain those records. 

2.  Contact the Veteran and request that he identify any other private medical providers that may have records relevant to his claim that are not already of record.  Ask the Veteran to authorize release of any such records.

3.  Attempt once again to provide the Veteran with notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.

4.  After any additional records are associated with the claims file, the AOJ should afford the Veteran a medical opinion with a different VA physician and a specialist in hypertension.  The examiner is requested to provide an opinion as to the following:

(a)  Determine whether the Veteran suffers residuals or side effects or symptoms, to include, but not limited to dizziness and fatigue, leg cramps, deteriorating vision, shaky hands, and hot flashes, as a result of his hypertension.

(b)  Determine whether the Veteran's medication for hypertension has any residual effects, to include, but not limited to, dizziness and fatigue, leg cramps, deteriorating vision, shaky hands, and hot flashes.  


The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's ongoing reports of dizziness and fatigue, leg cramps, deteriorating vision, shaky hands, and hot flashes.  S/HE SHOULD OUTLINE THAT HISTORY IN HIS REPORT.  THE EXAMINER IS ADVISED THAT THE VETERAN IS COMPETENT TO REPORT HIS SYMPTOMS AND HISTORY, AND SUCH REPORTS MUST BE SPECIFICALLY ACKNOWLEDGED AND CONSIDERED IN FORMULATING ANY OPINIONS.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

(c)  If there are any residual symptoms attributed to the Veteran's hypertension and/or due to his hypertension medications, address the impact on the Veteran's employment due to the Veteran's hypertension symptoms. 

The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of his disorders, and any tests deemed necessary.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

5.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

